Citation Nr: 1643155	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-35 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active service from January 2, 1974, to January 25, 1974. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had been received to reopen a service connection claim for a back disability, but ultimately denied the claim on its merits.

On his December 2012 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  However, he later cancelled such request in a December 2014 statement.  


FINDINGS OF FACT

1.  In an unappealed September 1974 rating decision, the RO denied the Veteran's original service connection claim for a back injury. 

2.  The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for a back injury.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision denying service connection for a back injury and an October 2005 decisional letter declining to reopen the claim for a back injury are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

 2.  Evidence received since the last final decision is new and material and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied service connection claim for a back disability.  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

 To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369  (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, a September 1974 rating decision denied the Veteran's original service connection claim for a back injury.  The record at that time included his service treatment records which showed that the veteran was hospitalized due to severe left lower quadrant and inguinal pain.  Examination revealed a left lower quadrant mass for which he declined surgery.  During the hospitalization, he was seen by Neurosurgery and gave a history of left lower quadrant and inguinal pain for the past two years.  He denied any back pain.  X-rays of the spine were taken and showed hyperesthesia at the left anterolateral flank along T-11 and T-12 region with tenderness.  The Veteran was medically separated from service due to an impression of left flank and inguinal pain secondary to radicular irritation possibly secondary to spina bifida from T11-L2 with possible intraspinal congenital lesions.  The Veteran was advised of his appellate rights, but did not appeal the September 1974 rating decision; it therefore became final.

In June 2005, he sought to reopen his back claim, and the RO denied the claim in an October 2005 decisional letter, finding that new and material evidence had not been received.  The Veteran was advised of his appellate rights, but did not appeal the October 2005 denial; such decision therefore became final.

More recently, in September 2009, the Veteran again sought to reopen the service connection claim for a back injury.

On review, the Board finds that the new and material evidence has been received since the adjudication of the final rating decision.  The Veteran's representative submitted argument in October 2016 in which it was asserted that the Veteran did not have a back disability prior to service entry.  This newly received evidence is material because it relates to the unestablished element of a nexus.  The Veteran asserted in October 2016 that he did not have a back disability prior to service which directly contradicts the Medical Board finding of pre-existing spina bifida occulta.  This newly received lay evidence, when presumed credible, therefore raises a reasonable possibility of substantiating the claim; the claim must be reopened.
ORDER

New and material evidence having been received, the service connection claim for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

The service connection claim for a back disability is now reopened and for the reasons expressed below, the Board finds that additional development is necessary prior to analyzing the merits of the claim.

The Veteran asserts that he has a current back disability that is related to an injury incurred during service.  His medical evidence shows current diagnoses of chronic low back pain, moderate degenerative disc disease at L5-S1, and spina bifida occulta visible at T12, L1 and L2.  See June 2010 VA examination report.

His STRs show that while being treated for left flank and inguinal pain during basic training, and during such treatment, evidence of spina bifida occulta was discovered on x-rays.  The Veteran was medically discharged from service due to left flank and inguinal pain, secondary to radicular irritation, possibly secondary to spina bifida occulta from T-11 to L-2 with possible intraspinal congenital lesion.  

A June 2010 VA examiner examined the Veteran and determined that is unlikely that his current disability is related to service, and noted that it is unlikely that a  history of spina bifida occulta is an origin for his nondescript, nondermal pain.  

On review, the Board finds that an additional examination is needed as the opinion provided is inadequate to decide the claim.  First, it appears that the examiner's opinion is based on an accurate factual premise.  In providing the June 2010 VA opinion, the examiner stated that the Veteran's current back disability is unlikely related to his "direct blow left flank injury."  While the Veteran's STRs confirm in-service treatment for left flank pain, they do not show that he ever actually received a "blow" to his left flank during service; rather, the Veteran reported a history of a flank injury which occurred in approximately 1972.  Again, there is no evidence of a blow to the left flank during service.  Because it is unclear whether the examiner's opinion is based on the correct facts, an additional opinion is needed.   Second, the examiner did not address whether spina bifida qualifies as a congenital disease, which would then subject it to the presumption of soundness, or whether it is a congenital defect, which requires an inquiry into whether a superimposed injury or disease occurred during service.  Third, the Board finds that, overall, the 2010 opinion is conclusory and not supported by adequate reasoning.    

For these reasons, an additional VA examination and opinion are necessary.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding identified evidence, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed back disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

*Reports of Medical Examination and Medical History dated in November 1973 showing a normal clinical evaluation of the spine and denying having had any recurrent back pain.

*A January 1974 Clinical Record from Lackland Air force base reflecting that during his sixth day of basic training he sought medical treatment for a left flank pain, with examination revealing hyperesthesia of the left anterior lateral flank along the T-11 through L-1, and x-rays showing failure of a fusion of the posterior elements of the vertebral bodies of T-11, T-12, and L-1 that were considered an incidental finding or associated with such condiction as meningocele, meningomyelocele, or other spinal cord abnormalities.

* A January 1974 Medical Board report reflecting that the Veteran was diagnosed with left flank and inguinal pain secondary to radicular irritation possibly secondary to spina bifida occulta from T-11 to L-2 with possible intraspinal congenital lesion; origin of diagnosis was undetermined but noted to have begun prior to service entrance and not permanently aggravated during service.  

* The June 2010 VA examination report and medical opinions.  

* October 2016 argument that the Veteran did not have any back problems prior to his service entrance.  

Then, the examiner is asked to respond to the following:  

(a)  Indicate all back disabilities currently shown.

(b)  Is the Veteran's diagnosed spina bifida occulta a congenital defect or disease of the thoracic/lumbar spine?  See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(c)  If the Veteran's spinal bifida occulta is found to be a congenital defect of the thoracic/lumbar spine, was there additional disability due to disease or injury superimposed upon such defect during service? 

(d)  If the Veteran's spina bifida occulta is considered a congenital disease, was it aggravated by military service beyond the natural progression of the disease? 

Aggravation indicates a worsening of the underlying condition beyond its natural progression as compared to an increase in symptoms.

(e)  For any other back disability diagnosed since the filing of the claim, to include degenerative disc disease, provide an opinion as to whether it had its onset in service or is otherwise related to service.

THE EXAMINER IS ADVISED that s/he must provide an explanation for any conclusions reached.  

2.  After the above is completed, readjudicate the service connection claim for a back disability on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


